Citation Nr: 1512432	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-35 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) as a result of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied entitlement to service connection for bilateral hearing loss.  

In April 2012, the Veteran filed a notice of disagreement (NOD) and in December 2012 the RO issued a statement of the case (SOC) denying entitlement to service connection for bilateral hearing loss.  The Veteran filed a substantive appeal to the Board of Veterans' Appeals (VA Form 9) in December 2012 and requested a hearing before a Veterans Law Judge (VLJ) at a local VA office.  In June 2014, however, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.204. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim have been accomplished. 

2.  The Veteran's hearing loss in the right ear existed prior to service, and was not aggravated by service. 

3.  Left ear hearing loss was not shown in service or for many years thereafter, and the probative medical evidence fails to show a connection between left ear hearing loss and service. 



CONCLUSION OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385.
  
2.  Left ear hearing loss was not incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to initial adjudication of the Veteran's claim, a letter dated in July 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The record indicates that the Veteran participated in a December 2011 VA audiological examination; the results of which have been included in the claims file for review.  This examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.  Further, "where the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law."  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Merits of the Claim

A.  Relevant Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the above, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  Furthermore, sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309.

Certain chronic diseases, such as organic disease of the nervous system (to include sensorineural hearing loss), shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for organic disease of the nervous system and arthritis, even where there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA's Veterans Benefits Administration Adjudication Manual states that "sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 Vet. App. (1994). See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr 21 Vet. App. at 311; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensely v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.

Prior to November 1, 1967, audiometric testing for hearing by a service department was reported by a standard set by the American Standards Association (ASA).  Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)- American National Standards Institute (ANSI).  The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Analysis

The Veteran has claimed that he has hearing loss in both ears for which service connection is warranted.  He maintains that his condition is related to acoustic trauma sustained on the U.S. Constellation that included jet engine blasts, hanger jet noise, and jet engine testing.  


A.  Right Ear

The evidence shows that the Veteran has a current right ear hearing loss disability.  In July 2010, an audiology consult reveals that the Veteran was determined to have thresholds within normal limited from 250-1000 Hertz and moderate to severe sensorineural hearing loss from 2000-4000 Hertz in the right ear.  During a December 2011 VA examination report, he was diagnosed as having mixed hearing loss. 

With regard to the right ear, audiometric testing results noted on the February 1964 enlistment examination report indicate that the Veteran had undergone a mastoidectomy in 1956 and that he had impaired hearing of the right ear as defined under VA law.  See 38 C.F.R. § 3.385.  Given that the Veteran's pre-induction audiological examination was administered prior to October 31, 1967, when the service departments adopted ISO units, the Board has converted the above audiological findings from ASA units to the ISO standard.  In this regard, the Veteran had pure tone thresholds of the right ear of 15, 5, 20, 50 and 45 decibels at 500, 1000, 2000, 3000, and 4000 hertz.  As stated above, these results reveal hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Accordingly, right ear hearing loss was demonstrated and noted on the Veteran's service enlistment examination report and as such, the presumption of soundness with respect to right ear hearing loss does not attach.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304 (b).  The remaining question, however, is whether the pre-existing bilateral hearing loss was aggravated during, or as a result of, service.

Under 38 U.S.C.A. § 1153, aggravation is presumed where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

A report of medical examination dated August 1967 for release to inactive duty noted the Veteran underwent a audiological test.  The examination shows that the Veteran had pure tone thresholds of 25, 10, 10, 40, and 35 decibels at 500, 1000, 2000, 3000 and 4000 hertz.  

The only medical evidence addressing the question of aggravation of pre-existing right ear hearing loss weighs against the claim. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (the credibility and weight to be attached to medical opinions are within the province of the Board).  In this regard, a December 2011 audio examination report reflects that the examiner noted that the Veteran's entrance examination revealed a normal sloping to mild hearing loss with a note of the reported mastoidectomy in the right ear prior to service.  The examiner opined that hearing loss existed prior to service and further opined that the pre-existing hearing loss was not aggravated beyond normal progression during service.  

As the VA 2011 opinion was based on a review of the Veteran's claims file which included the Veteran's service audiological studies at entrance and at discharge, the Board finds that the opinion is probative in finding that there was no increase beyond natural progression as it pertained to the Veteran's right ear hearing loss.  There are no medical opinions to the contrary.  In light of the foregoing, the December 2011 opinion is afforded significant probative value.

To the extent the Veteran's statements are offered as a lay opinion on aggravation, aggravation cannot be determined by the Veteran as a lay person.  He is not found to have the appropriate training or medical expertise to address the question of whether his pre-existing right ear hearing loss underwent an increase in service.

As the preponderance of the evidence is against the claim of service connection for right ear hearing loss, the benefit-of-the doubt doctrine is not applicable.  Accordingly, the claim must be denied.  


C.  Left ear hearing loss

The evidence shows that the Veteran has a current left hear hearing loss disability.  When examined in July 2010 and on a December 2011 VA examination, he was found to have sensorineural hearing loss of the left ear.  The evidence shows that his hearing loss meets the criteria found in 38 C.F.R. § 3.385.

The Veteran has reported experiencing acoustic trauma as a result of proximity to jet engine noise and hanger deck noise with his service in the United States Navy about the U.S. Constellation.  The Board concedes that the Veteran experienced noise exposure.  

In light of the foregoing, the determinative question is whether the Veteran's current hearing loss is related to service, to include to the noise exposure experienced in service.  In addressing this question, there is only one medical opinion of record.  In December 2011, the VA examination stated that it was not at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by or the result of an event in military service.  In making this decision, the examiner reviewed the Veteran's claims file, which showed that the Veteran had a history of noise exposure in service, as well as extensive noise exposure after service.  In giving the opinion, the examiner noted that the Veteran's hearing in the left ear was within normal limits at separation.  Given the training of the audiologist, her rationale and review of the claims file, the Board finds that the opinion is probative.  

The Board notes that that the Veteran claims to have hearing loss due to noise exposure in service.  As a lay person, however, the Veteran is not competent to provide a medical etiology opinion regarding his hearing loss.

In the absence of any competent medical evidence showing that the Veteran has left ear hearing loss due to service, including noise exposure in service, the Board must find that the preponderance of the evidence is against the claim of service connection.

ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


